Citation Nr: 0013841	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee disability.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to March 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the RO.  



FINDING OF FACT

The veteran's current right knee disability manifested by 
osteoarthritis is shown as likely as not to have been 
aggravated by the service-connected left knee disorder.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
current right knee osteoarthritis are proximately due to or 
result of the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).  In addition, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (1999).

The veteran's claim of secondary service connection for a 
right knee disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of either a right knee 
disability or a low back disability.

In November 1987, the RO granted service connection for a 
left knee disability and assigned a 20 percent rating for 
that disability.  In June 1996, the veteran submitted a claim 
of service connection for low back pain and for a right knee 
disability, as secondary to the service-connected left knee 
disability.  

Outpatient treatment records dated in 1996 and 1997 indicate 
that the veteran has degenerative joint disease of both 
knees, with pain in the left greater than the right.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  At that time, the veteran reported that his 
right knee problems began in the 1980's.  The veteran 
reported that right knee pain was worse by standing and 
walking and was associated with locking 3 to 4 times per week 
and giving way 2 to 3 times per week.  Swelling was more so 
on the right side than the left side.  The veteran also noted 
weakness of the right knee and stated that he had fallen 8 
times during the last month with instability on both knee 
joints.  An examination of the right knee joint showed a 
range of motion of 0 to 130 degrees with pain on range of 
motion and especially on extension, i.e. full extension.  The 
veteran had pain to palpation over the midline aspect of the 
joint, +1 effusion was noted, and 4+/5 motor power on the 
lower extremity was noted.  

The veteran also reported a history of low back pain dating 
back to the early 1980's with pain present all of the time, 
worse by standing, bending and walking.  An examination of 
the back showed point tenderness over the lower spine area 
with straight-leg rasing of 40 degrees on the right and 30 
degrees on the left secondary to pain in the knee joints and 
not because of any radiation of the pain to any of the lower 
extremities.  

The VA examiner's impression was that of degenerative joint 
disease of multiple joints including both knees and most 
likely spine and left hip.  In addition, a burst injury to 
the right knee was noted per history, but not documented in 
the claims file on review.  The examiner opined that that the 
burst injury might have contributed to the veteran's current 
osteoarthritis.  The examiner's impression also included that 
of osteoarthritis of the lumbar spine and right knee.  The 
examiner opined that overuse of his right knee after his left 
knee problems might have played a contributing factor, 
although, that was "hard to prove."  Finally, x-ray studies 
of the lumbar spine showed degenerative changes with 
osteophyte formation at the anterior margin of L2-3 and 4 
vertebral bodies.  There were also degenerative changes in 
the apophyseal joints between L4 and L5.  

In October 1999, the Board requested a VA specialist's 
opinion with regard to whether it was as least as likely as 
not that the veteran's claimed low back pain and right knee 
disability were proximately due to or aggravated by the 
service-connected left knee disability.  

In November 1999, a Chief, Orthopedic Section of a VA Medical 
Center provided a specialist's opinion in response to the 
October 1999 request.  Specifically, the orthopedic 
specialist noted that the veteran's first complaints of right 
knee pain and low back pain were approximately twenty years 
after service.  The orthopedic specialist opined that the 
problems with the veteran's right knee were "not directly 
related or aggravated because of his service-connected left 
knee disability."  

With regard to the veteran's claimed low back pain, the VA 
examiner noted that the veteran had had an anterior cervical 
fusion since service, which he noted was usually done because 
of degenerative arthritis.  The orthopedic specialist also 
noted that the degenerative arthritis of the cervical spine 
developed as part of the usual aging process.  The orthopedic 
examiner opined that the veteran's degenerative arthritis of 
the spine was not the direct result of or aggravated by the 
service-connected left knee disability.  

In the meantime, the veteran solicited a medical opinion in 
March 2000 from his VA primary care internist at the Augusta, 
Georgia VA Medical Center.  The VA internist noted that the 
veteran had been followed in the Primary Care Clinic at the 
Augusta VA Medical Center since 1995.  The VA physician 
stated that the veteran had degenerative arthritis of his 
left knee and underwent orthoscopic surgery in 1997 and noted 
that the veteran had ongoing pain in both knees and 
radiographic changes of arthritis.  The physician also noted 
that the veteran wore knee braces and opined that the 
arthritis in the veteran's right knee was not directly 
related to his left knee arthritis.  However, the doctor 
further opined that the veteran's right knee arthritis had 
"probably been aggravated over time by the fact that he ha[d] 
arthritis in his left knee."  The internist did not comment 
on the veteran's low back pain.  

When all the evidence is taken into account, it is clear that 
the veteran's right knee disability was first manifested many 
years after service and developed independently of any 
inservice disease or injury.  

The veteran has been diagnosed with osteoarthritis of the 
right knee which a VA orthopedic specialist has opined was 
not the direct result of or aggravated by the service-
connected left knee disability.  However, the additional 
March 2000 opinion from the veteran's VA Primary Care 
physician opined that the arthritis in the right knee had 
"probably been aggravated over time" by arthritis in the left 
knee.  Thus, the Board finds that medical evidence in this 
case is in relative equipoise as to the question of whether 
the right knee osteoarthritis was aggravated by the service-
connected left knee disability.  

By extending the benefit of the doubt to the veteran, the 
Board concludes that service connection for the right knee 
osteoarthritis as the result of aggravation proximately 
caused by the service-connected left knee disability is 
warranted.  38 C.F.R. § 3.310 (1999).  



ORDER

Secondary service connection for the right knee 
osteoarthritis is granted.  



REMAND

As indicated hereinabove, the veteran had undertaken to 
solicit a medical opinion from his VA primary care internist 
at a VA Medical Center.  The VA internist noted that the 
veteran had been followed in the Primary Care Clinic in the 
Augusta, Georgia since 1995.  Given that the veteran has 
identified a potential source of treatment records for the 
claimed low back disorder, the Board finds that additional 
action should be undertaken to obtain all pertinent treatment 
records including those from the VA medical facility in 
Augusta, Georgia.  

In addition, the veteran should be instructed that he should 
submit all medical evidence to support his assertions that he 
has current low back disability which was caused or 
aggravated by his service-connected left knee disorder.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed low back disorder since 1995.  
After securing the necessary release, the 
RO should then obtain copies of all 
records from any identified treatment 
source.  This should include obtaining 
copies of all pertinent records referable 
to VA treatment for this time period.  
The veteran also should be instructed in 
this regard to submit all medical 
evidence which tends to support his 
assertions that he has current low back 
disability which was either directly 
caused or otherwise aggravated by the 
service-connected left knee disorder.  

2.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

